


Exhibit 10.43


TIME-BASED
NONQUALIFIED STOCK OPTION AGREEMENT
OF
TOYS “R” US, INC.


THIS AGREEMENT (the “Agreement”), is made, effective as of the __ day of _____,
_______ (the “Grant Date”), between Toys “R” Us, Inc., a Delaware corporation
(the “Company”), and __________ (“Participant”). By accepting this Agreement,
Participant agrees to all of the terms and conditions set forth herein,
including without limitation, Sections 4 and 5 hereof.
R E C I T A L S:
WHEREAS, the Company has adopted the Toys “R” Us, Inc. 2010 Incentive Plan, as
amended (the “Plan”), which Plan is incorporated herein by reference and made a
part of this Agreement. Capitalized terms not otherwise defined herein shall
have the same meanings as in the Plan; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the stock option provided for herein
to Participant pursuant to the Plan and the terms set forth herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.Grant of the Option. The Company hereby grants to Participant the right and
option (the “Option”) to purchase, on the terms and conditions hereinafter set
forth, all or any part of ________ Shares, subject to adjustment as set forth in
the Plan. The purchase price of the Shares subject to the Option shall be
$_______ per Share, which was determined by the Board as the Fair Market Value
of the Shares as of the Grant Date (the “Option Price”). The Option is intended
to be a non-qualified stock option, and is not intended to be treated as an
option that complies with Section 422 of the Internal Revenue Code of 1986, as
amended.
2.    Vesting.
(a)    [Vesting terms]
(b)    If Participant’s employment with the Company and the Affiliates is
terminated for any reason, the Option shall, to the extent not then vested
(after giving effect to Section 2(c) below), be canceled by the Company without
consideration and the Vested Portion of the Option shall remain exercisable for
the period set forth in Section 3(a).
(c)    If Participant’s employment with the Company and the Affiliates is
terminated due to death, Disability or Retirement, the Option shall become fully
vested and shall remain exercisable for the period set forth in Section 3(a).

1
        

--------------------------------------------------------------------------------



(d)    Notwithstanding any other provisions of this Agreement to the contrary,
in the event of a Change in Control, the Option shall become fully vested and
shall remain exercisable for the period set forth in Section 3(a).


3.    Exercise of Option.
(a)    Period of Exercise. Subject to the provisions of the Plan and this
Agreement, Participant may exercise all or any part of the Vested Portion of the
Option with respect to the Shares subject thereto at any time prior to the
earliest to occur of:
(i)    the 10th anniversary of the Grant Date;
(ii)    one year following the date of Participant’s termination of employment
either by the Company without Cause or by Participant for Good Reason (as
defined below) or due to Participant’s death, Disability or Retirement;
(iii)    90 days following the date of Participant’s termination of employment
by Participant without Good Reason (unless such termination occurs after
Participant has attained eligibility for Retirement); or
(iv)    immediately prior to the date of Participant’s termination of employment
by the Company for Cause (i.e., the Vested Portion and Unvested Portion of the
Option shall be unexercisable and immediately forfeited in such event).
provided, in each case, the Unvested Portion shall be unexercisable and
immediately forfeited.
For purposes of this Agreement, “Good Reason” shall have the meaning assigned to
such term in the employment agreement then in effect between Participant and the
Company or an Affiliate or, if not defined therein or if no such agreement
exists, “Good Reason” shall mean the occurrence of any of the following events
without Participant’s prior written consent: (i) a material reduction in
Participant’s then current annual base salary or target bonus opportunity or
(ii) a failure by the Company or an Affiliate to pay the compensation and
benefits due to Participant. Notwithstanding the foregoing, Participant’s
termination shall only constitute a termination for Good Reason hereunder if (x)
Participant provides the Company with written notice of termination setting
forth the specific facts or circumstances constituting Good Reason within 30
days after the initial existence of such facts or circumstances, (y) the Company
has failed to cure such facts or circumstances within 30 days after receipt of
such notice, and (z) the date of Participant’s termination of employment occurs
no later than 90 days after the initial occurrence of the event constituting
Good Reason.
(b)    Method of Exercise.
(i)    Subject to Section 3(a), the Vested Portion of the Option may be
exercised by delivering to the Company at its principal office written notice of
intent to so exercise; provided that, the Option may be exercised with respect
to whole Shares only. Such notice shall specify the number of Shares for which
the Option is being exercised and shall be accompanied by payment in full of the
Option Price. The payment of the Option Price may be made at the election of
Participant (i) in cash or its equivalent (e.g., by check), (ii) if there is no
public market for the Shares at such time and subject to the prior written
approval of the Committee, pursuant to a cashless exercise (as described below),
(iii) if

2
        

--------------------------------------------------------------------------------



there is a public market for the Shares at such time, through the delivery of
irrevocable instructions to a broker to sell Shares obtained upon the exercise
of the Option and to deliver promptly to the Company an amount out of the
proceeds of such Sale equal to the aggregate option price for the Shares being
purchased, or (iv) any combination of cash and such other available method of
exercise. Any cashless exercise shall be effectuated by the Company delivering
Shares to Participant having a Fair Market Value equal to (a) the Fair Market
Value of all Shares issuable upon exercise of the Option, minus (b) the
aggregate exercise price for such Shares. Participant shall not have any rights
to dividends or other rights of a stockholder with respect to Shares subject to
the Option until Participant has given written notice of exercise of the Option,
paid in full for such Shares and, if applicable, has satisfied any other
conditions imposed by the Committee pursuant to the Plan.
(ii)    Notwithstanding any other provision of the Plan or this Agreement to the
contrary, the Option may not be exercised prior to the completion of any
registration or qualification of the Option or the Shares under applicable state
and federal securities or other laws, or under any ruling or regulation of any
governmental body or national securities exchange that the Committee shall in
its sole discretion determine to be necessary or advisable.
(iii)    Upon the Company’s determination that the Option has been validly
exercised as to any of the Shares, the Company shall issue an Award Certificate
in Participant’s name for such Shares. However, the Company shall not be liable
to Participant for damages relating to any delays in issuing the Award
Certificate or any mistakes or errors in the Award Certificate.
(iv)    In the event of Participant’s death, the Vested Portion of the Option
shall remain exercisable by Participant’s executor or administrator, or the
person or persons to whom Participant’s rights under this Agreement shall pass
by will or by the laws of descent and distribution as the case may be, to the
extent set forth in Section 3(a). Any heir or legatee of Participant shall take
rights herein granted subject to the terms and conditions hereof.
4.    Stockholders Agreement. Exercise of the Option shall constitute agreement
by Participant to be bound by all of the terms and conditions of the
Stockholders Agreement with respect to the Shares, or any other Company capital
stock, issuable to or held by Participant. All of the terms of the Stockholders
Agreement are incorporated herein by reference. For purposes of this Agreement,
the term “Stockholders Agreement” shall mean the Management Stockholders
Addendum, as amended, which is attached hereto as Exhibit A. Participant hereby
acknowledges and agrees that the Stockholders Agreement includes the Appendix to
the Management Stockholders Addendum, which Appendix applies (a) with respect to
Section 2 thereof, to all Shares issued to Participant under the 2010 Plan
(including Shares issued and issuable under Awards granted prior to the date
hereof, (b) with respect to Section 3 thereof, to all Shares issued to
Participant under any equity incentive plan of the Company and (c) with respect
to Section 4 thereof, to all Awards of Restricted Stock and Restricted Stock
Units issued to Participant under the Plan.
5.    Restrictive Covenants. The Company and its Subsidiaries operate in a
highly sensitive and competitive commercial environment. As part of
Participant’s employment with the Company and its Subsidiaries, Participant will
be exposed to highly confidential and sensitive information regarding the
Company’s and its Subsidiaries’ business operations, including corporate
strategy, pricing and other market information, know-how, trade secrets, and
valuable customer, supplier, and employee relationships. It is critical that the
Company take all necessary steps to

3
        

--------------------------------------------------------------------------------



safeguard its legitimate protectable interests in such information and to
prevent any of its competitors or any other persons from obtaining any such
information. Therefore, as consideration for the Company’s agreement to grant
the Option to Participant, Participant shall agree to be bound by the following
restrictive covenants:
(a)    Confidentiality. Participant acknowledges that the information,
observations and data obtained by him or her while employed by the Company and
its Subsidiaries concerning the business or affairs of the Company or any of its
Subsidiaries (“Confidential Information”) are the property of the Company or
such Subsidiary. Therefore, Participant agrees that he or she shall not disclose
to any unauthorized Person or use for his or her own purposes any Confidential
Information without the prior written consent of the Board, unless and to the
extent that the aforementioned matters become generally known to and available
for use by the public other than as a result of Participant’s acts or omissions.
Participant shall deliver to the Company or one of its Subsidiaries, at the
termination of Participant’s employment, or at any other time the Company may
request, all memoranda, notes, plans, records, reports, computer tapes,
printouts and software and other documents and data (and copies thereof)
relating to the Confidential Information, Work Product (as defined below) or the
business of the Company or any of its Subsidiaries which he or she may then
possess or have under his or her control.
(b)    Assignment of Inventions. Participant acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports, formulas, recipes, customer lists, and all similar or related
information (whether or not patentable) which relate to the Company’s or any of
its Subsidiaries’ actual or anticipated business, research and development or
existing or future products or services and which are conceived, developed or
made by Participant while employed by the Company and its Subsidiaries (“Work
Product”) belong to the Company or such Subsidiary. Participant shall promptly
disclose such Work Product to the Board and perform all actions reasonably
requested by the Board (whether during or after the period of Participant’s
employment) to establish and confirm such ownership (including, without
limitation, assignments, consents, powers of attorney and other instruments).
(c)    Non-Competition; Non-Solicitation. At any time during Participant’s
Non-Competition Period, Participant shall not, for himself or herself or on
behalf of any other Person, participate in, directly or indirectly, any
Competing Business in any country in which the Company or any of its
Subsidiaries or licensees operates or conducts business as of such time (or with
respect to the period after the date of the termination of Participant’s
employment, as of such date); provided that, nothing in this sentence shall
restrict Participant from passive ownership of three (3) percent or less of the
publicly traded securities of any Person. During Participant’s employment with
the Company and/or its Subsidiaries and for 1 year thereafter, Participant shall
not (i) induce or attempt to induce any employee of the Company or its
Subsidiaries to leave the employ of the Company or its Subsidiaries, or in any
way interfere with the relationship between the Company or its Subsidiaries and
any employee thereof, (ii) hire directly or through another entity any person
who was an employee (other than clerical or administrative support personnel) of
the Company or its Subsidiaries at any time during the Non-Competition Period or
(iii) induce or attempt to induce any customer, supplier, licensee or other
business relation of the Company or its Subsidiaries to cease doing business
with the Company or its Subsidiaries, or in any way interfere with the
relationship between any such customer, supplier, licensee or business relation
and the Company or its Subsidiaries (including, without limitation, making any
negative statements or communications concerning the Company or its
Subsidiaries); provided that, clauses (i) and (ii) above shall not apply with
respect to any person solicited or employed after the date that is twelve (12)
months after the date on which such person’s employment with the Company and its
Subsidiaries is terminated.

4
        

--------------------------------------------------------------------------------



(d)    No Restriction on Earning a Living. By his or her acceptance and/or
acquisition of this Award, Participant thereby acknowledges that the provisions
of this Section 5 do not preclude Participant from earning a livelihood, nor do
they unreasonably impose limitations on Participant’s ability to earn a living.
In addition, Participant thereby acknowledges that the potential harm to the
Company and/or its Subsidiaries of non-enforcement of this Section 5 outweighs
any harm to Participant of enforcement (by injunction or otherwise) of this
Section 5 against him. If any portion of the provisions of this Section 5 is
found to be invalid or unenforceable by a court of competent jurisdiction
because its duration, territory, definition of activities covered, or definition
of information covered is considered to be unreasonable in scope, the invalid or
unenforceable term shall be redefined, or a new enforceable term provided, such
that the intent of the Company and Participant in agreeing to the provisions of
this Section 5 will not be impaired and the provision in question shall be
enforceable to the fullest extent of applicable law.
(e)    For purposes of this Section 5, the term “Non-Competition Period” for
Participant means (i) in the case of termination by the Company with Cause, the
period of Participant’s employment plus one (1) year after the date of
Participant’s termination of employment, (ii) in the case of resignation for any
reason (including Retirement), the period of Participant’s employment plus one
(1) year after the date of Participant’s termination of employment, and (iii)
otherwise, the period of Participant’s employment plus the greater of one (1)
year after the date of Participant’s termination of employment or the length of
time, if any, for which Participant receives (or is eligible to receive, where
Participant declines or otherwise takes action to reject) in connection with
Participant’s termination severance benefits or other similar payments from the
Company or its Subsidiaries pursuant to an agreement with Participant, the
severance policies of the Company and its Subsidiaries then in effect, at the
Company’s or any of its Subsidiaries’ election, or otherwise (or the length of
time in terms of compensation used to determine the amount of Participant’s
severance benefits in the event such severance benefits are payable in a lump
sum or on a schedule different than such length of time). In no event shall any
amount received by Participant pursuant to any put or call provisions under the
Stockholders Agreement constitute severance or other similar payments for
purposes of this definition. For purposes of this Section 5, the term “Competing
Business” shall mean, with respect to Participant at any time, any Person
engaged wholly or in part (directly or through one or more Subsidiaries) in the
retail sale or retail distribution (via stores, mail order, e-commerce, or
similar means) of Competing Products, if more than one-third (1/3) of such
Person’s gross sales for the twelve (12) month period preceding such time (or
with respect to the period after the date of Participant’s termination of
employment, as of such date) are generated by engaging in such sale or
distribution of Competing Products. Without limiting the foregoing, Competing
Businesses shall in any event include Wal-Mart, Sears (K-Mart), Target,
Amazon.com, Buy Buy Baby, Mattel, Hasbro, Tesco, Carrefour, or any of their
respective subsidiaries or affiliates. For purposes of this Section 5, the term
“Competing Products” shall mean, with respect to Participant at any time, (i)
toys and games, (ii) video games, computer software for children, and electronic
toys or games, (iii) juvenile or baby: products, apparel, equipment, furniture,
or consumables, (iv) wheeled goods for children, and (v) any other product or
group of related products that represents more than twenty (20) percent of the
gross sales of the Company and its Subsidiaries for the twelve (12) month period
preceding such time (or with respect to the period after Participant’s
termination of employment, as of such date).
6.    No Right to Continued Employment. The granting of the Option evidenced
hereby and this Agreement shall impose no obligation on the Company or any
Affiliate to continue the employment of Participant and shall not lessen or
affect the Company’s or any Affiliate’s right to terminate the employment of
Participant.

5
        

--------------------------------------------------------------------------------



7.    Legend on Award Certificates. The Award Certificate representing the
Shares purchased by exercise of the Option shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares are listed, and
any applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on the Award Certificate to make appropriate reference to such
restrictions.
8.    Transferability. The Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by Participant otherwise
than as permitted by Section 13.3 of the Plan or by will or by the laws of
descent and distribution, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance which is impermissible shall be void
and unenforceable against the Company or any Affiliate; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. No such permitted transfer of
the Option to heirs or legatees of Participant shall be effective to bind the
Company unless the Committee shall have been furnished with written notice
thereof and a copy of such evidence as the Committee may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions hereof. During Participant’s lifetime,
the Option is exercisable only by Participant.
9.    Withholding. Participant may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold, any applicable withholding taxes in respect of the Option, its
exercise or any payment or transfer under or with respect to the Option and to
take such other action as may be necessary in the opinion of the Committee to
satisfy all obligations for the payment of such withholding taxes.
10.    Securities Laws. Upon the acquisition of any Shares pursuant to the
exercise of the Option, Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.
11.    Notices. Any notice necessary under this Agreement shall be addressed to
the Company in care of its Secretary at the principal executive office of the
Company and to Participant at the address appearing in the personnel records of
the Company for Participant or to either party at such other address as either
party hereto may hereafter designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.
12.    Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICTS OF
LAWS. By accepting this Award, Participant hereby (i) agrees that any suit,
action or proceeding brought by or against Participant in connection with the
Plan or this Award shall be brought solely in the courts of the State of
Delaware or the United States District Court for the District of Delaware, (ii)
consents to the jurisdiction and venue of each such court, and (iii) agrees to
accept service of process by the Company or any of its agents in connection with
any such proceeding. BY ACCEPTING THIS AWARD, PARTICIPANT HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION OR OTHER PROCEEDING
INSTITUTED BY OR AGAINST PARTICIPANT IN RESPECT OF HIS OR HER RIGHTS OR
OBLIGATIONS HEREUNDER.
13.    Option Subject to Plan. By entering into this Agreement Participant
agrees and acknowledges that Participant has received and read a copy of the
Plan. The Option is subject to the Plan. The terms and provisions of the Plan as
it may be amended from time to time are hereby

6
        

--------------------------------------------------------------------------------



incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail (except that (i)
notwithstanding anything to the contrary in Section 13.2 of the Plan, the Option
shall be settled in the form of Stock only (not cash), and (ii) the terms of
this Agreement shall govern and prevail with respect to any conflicting
provision of Section 16.2 of the Plan).
14.    Signature. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

7
        

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
date first above written, which expressly includes Sections 4 and 5 of this
Agreement.
    
TOYS “R” US, INC.
________________________________________
By: ___________________________________






PARTICIPANT


_______________________________________











8
        

--------------------------------------------------------------------------------

 



Exhibit A
MANAGEMENT STOCKHOLDERS ADDENDUM
This Management Stockholders Addendum (together with the Appendix attached
hereto, this “Addendum”) may be incorporated in and made a part of the awards
granted under the Toys “R” Us, Inc. 2010 Incentive Plan (the “Plan”). If
specified in an Award Certificate (as defined in the Plan), upon the exercise of
any Options or the purchase or acceptance of any Restricted Stock or Restricted
Stock Unit, each Participant shall, without any action by such Participant,
automatically become bound by the terms hereof with respect to the Award Stock
or any other Company capital stock, issued to or held by such Participant under
the Plan. Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to such terms in the Plan.
1.Definition. For purposes of this Addendum, the following terms shall have the
following meanings:
“Addendum” shall have the meaning set forth in the Preface.
“Approved Sale” shall have the meaning set forth in Section 4(b).
“Award Stock” with respect to a Participant, means any Stock issued to such
Participant upon exercise of any Options granted under the Plan and any Stock
issued to such Participant as Restricted Stock or Restricted Stock Unit. For all
purposes of this Plan, Award Stock will continue to be Award Stock in the hands
of any holder (including any Permitted Transferee) other than a Participant
(except for the Company and purchasers pursuant to a Public Sale), and each such
other holder of Award Stock will succeed to all rights and obligations
attributable to such Participant as a holder of Award Stock hereunder. Award
Stock will also include shares of the Company’s capital stock issued with
respect to shares of Award Stock by way of a stock split, stock dividend or
other recapitalization.
“Business Day” shall mean any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by law to be closed in the City of New
York.
“Executive Officer” shall mean any Management Stockholder who is an officer of
the Company (as defined in Rule 16a-1(f) under the Securities Exchange Act of
1934, as amended).
“Management Stockholder” shall mean any Participant (including Participants who
hold vested Options) and any other holder of Shares, in either case so long as
they hold any Shares.
“Participating Sellers”, with respect to Section 4(a), shall have the meaning
set forth in Section 4(a)(ii), and with respect to Section 4(b) shall mean any
Management Stockholder that is Transferring Shares in an Approved Sale.
“Permitted Vornado Transfer” shall mean any Transfer of shares of the Company’s
capital stock by Vornado in order to ensure the preservation of its status as a
real estate investment trust under federal tax laws.
“Permitted Transferee” with respect to any Participant means such Participant’s
spouse and descendants (whether or not adopted) and any trust, family limited
partnership or limited liability company that is and remains at all times solely
for the benefit of such

A-1
        

--------------------------------------------------------------------------------



Participant and/or such Participant’s spouse and/or descendants, in each case
which transferee has executed and delivered to the Company the documents
required under Sections 13.3 or 13.4 of the Plan, as applicable.
“Piggyback Registration” shall have the meaning set forth in Section 5(a).
“Plan” shall have the meaning set forth in the Preface.
“Prospective Buyer” shall mean any Person, including the Company or any of its
subsidiaries, proposing to purchase or otherwise acquire shares in a Sale under
Section 4(a) or Section 4(b).
“Public Offering” shall mean a public offering and sale of Stock for cash
pursuant to an effective registration statement under the Securities Act.
“Public Sale” shall mean any sale pursuant to a registered public offering under
the Securities Act, any sale to the public through a broker, dealer or market
maker pursuant to Rule 144 promulgated under the Securities Act, or, after an
Initial Public Offering, any block sale to a financial institution in the
ordinary course of its trading business.
“Registrable Securities” shall mean (i) any share of Stock issued to or
otherwise acquired by any Management Stockholder and (ii) any equity securities
issued or issuable directly or indirectly with respect to any of the foregoing
securities referred to in clause (i) by way of stock dividend or stock split or
in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization. As to any particular shares constituting
Registrable Securities, such shares will cease to be Registrable Securities when
they have been (x) effectively registered under the Securities Act and disposed
of in accordance with the registration statement covering them, or (y) sold to
the public pursuant to Rule 144 under the Securities Act. For purposes of this
Addendum, a Person will be deemed to be a holder of Registrable Securities
whenever such Person has the right to acquire directly or indirectly such
Registrable Securities upon the exercise of Options, to the extent they are then
fully vested and exercisable.
“Rule 144” shall mean Rule 144 under the Securities Act (or any successor rule).
“Sale” shall mean a Transfer for value and the terms “Sell” and “Sold” shall
have correlative meanings.
“Securities Act” shall mean the Securities Act of 1933, as amended and in effect
from time to time.
“Securities Commission” shall mean the Securities and Exchange Commission, or
any successor regulatory body.
“Shares” means any shares of Award Stock under the Plan, and any other capital
stock of the Company issued to or held by a holder of Award Stock. For all
purposes of the Plan (including this Addendum), Shares will continue to be
Shares in the hands of any holder (including any Permitted Transferee), and each
such holder of Shares will succeed to all the rights and obligations
attributable to such Person as a Management Stockholder hereunder with respect
to such Shares, until such time as such Shares cease to be considered Shares
pursuant to the express terms of Section 3(b) of this Addendum.

A-2
        

--------------------------------------------------------------------------------



“Sponsor” shall mean any of Bain Capital (TRU) VIII, LP., Bain Capital (TRU)
VIII-E, L.P., Bain Capital (TRU) Coinvestment, L.P., Bain Capital Integral
Investors, LLC, BCIP TCV, LLC, Toybox Holdings, LLC, and Vornado, in each case
together with their respective Affiliates.
“Tag Along Deadline” shall have the meaning set forth in Section 4(a)(ii).
“Tag Along Holder” shall have the meaning set forth in Section 4(a)(i).
“Tag Along Notice” shall have the meaning set forth in Section 4(a)(i).
“Tag Along Offer” shall have the meaning set forth in Section 4(a)(ii).
“Transfer” shall mean any sale, pledge, assignment, encumbrance or other
transfer or disposition of any Shares to any other person, whether directly,
indirectly, voluntarily, involuntarily, by operation of law, pursuant to
judicial process or otherwise; provided that the sale, pledge, assignment
encumbrance or other transfer or disposition of the common shares or beneficial
interest, par value $0.04, of Vornado Realty Trust, a Maryland Realty Trust, a
Maryland real estate investment trust (or its successors), will not be deemed a
Transfer.
“Vornado” means Vornado Truck, LLC.
2.Voting Agreement. Each Management Stockholder, shall at all times cast all
votes to which such Management Stockholder is entitled in respect of such
Management Stockholder’s Shares, whether at any annual or special meeting, by
written consent or otherwise, in such manner as the Company may instruct by
written notice. Further, each Management Stockholder hereby grants to the
Company an irrevocable proxy coupled with an interest to vote, including in any
action by written consent, such Management Stockholder’s Shares as the Company
deems appropriate in its sole discretion, which proxy shall be valid and remain
in effect with respect to all Shares until they cease, to be Shares pursuant to
the terms hereof.
3.Transfer Restrictions.
(a)     General Transfer Restrictions. Each Management Stockholder understands
and agrees that any Shares issued to or held by such Management Stockholder on
the date hereof have not been registered under the Securities Act or under any
state securities laws or the securities laws of any country. No Management
Stockholder shall Transfer any such Shares (or solicit any offers in respect of
any Transfer of such Shares), except in compliance with the Securities Act, or
any applicable state or national securities laws and any restrictions on
Transfer contained in the Plan (including this Addendum).
(a)Allowed Transfers. Until the expiration of the provisions of this Section 3,
no Management Stockholder shall Transfer any of such Management Stockholder’s
Shares to any other Person except as follows:

A-3
        

--------------------------------------------------------------------------------



(i) Permitted Transferees. A Management Stockholder may Transfer Shares to
Permitted Transferees solely to the extent provided by, and in accordance with
the terms of, Sections 13.3 and 13.4 of the Plan.
(ii) Participation in Drag Along and Tag-Along; Puts and Calls.
(A)Drag-Along. A Management Stockholder may Transfer such Management
Stockholder’s Shares to the extent required pursuant to Section 4(b) below.
(B)Tag-Along. A Participating Seller may Transfer Shares pursuant to and in
accordance with the provisions of Section 4(a) below.
Shares Transferred pursuant to this Section 3(b)(ii) shall conclusively be
deemed thereafter not to be Shares under this Addendum.
(iii) Public Transfers. A Management Stockholder may Transfer Shares: (a) in a
Public Offering pursuant to Section 5 below, or (b) (I) with respect to any
Executive Officer, from and after the two-year anniversary of the closing of the
Initial Public Offering, pursuant to Rule 144 or a block sale to a financial
institution in the ordinary course of its trading business or any other legally
permitted sale, or (II) with respect to any other Management Stockholder, from
and after the six-month anniversary of the closing of the Initial Public
Offering, pursuant to Rule 144 or a block sale to a financial institution in the
ordinary course of its trading business or any other legally permitted sale.
Shares Transferred pursuant to this Section 3(b)(iii) shall conclusively be
deemed thereafter not to be Shares under this Addendum.
(b)Impermissible Transfer. Any attempted Transfer of Shares not permitted under
the terms of this Section 3 shall be null and void, and the Company shall not in
any way give effect to any such impermissible Transfer.
(c)Notice of Transfer. To the extent any Management Stockholder shall Transfer
any Shares pursuant to Sections 3(b)(i) or 3(b)(iii), such Management
Stockholder shall, within three (3) Business Days following (or, in the case of
a Transfer to a Permitted Transferee, within three (3) Business Days prior to)
consummation of such Transfer, deliver notice thereof to the Company, which
shall then deliver such notice to the Sponsors.
(d)Period. Each of the foregoing provisions of this Section 3 shall expire upon
a Change in Control.
1.    “Tag Along” and “Drag Along” Rights.
(a)    “Tag Along” Rights. In connection with any Sale by a Sponsor of any
Shares of Stock to any Person (other than a Public Sale, a Permitted Vornado
transfer, or any Sale between or among the Sponsors, their Affiliates, or any
employee of the Company or any of its Subsidiaries):

A-4
        

--------------------------------------------------------------------------------



(i)    Notice. The Company shall, prior to any such proposed Sale, deliver a
written notice (the “Tag Along Notice”) to each Management Stockholder (each, a
“Tag Along Holder”), specifying the principal terms and conditions of the Sale
(including the number of shares of each class of the Company’s capital stock to
be Sold in such Sale).
(ii)    Exercise. Each Tag Along Holder may elect to participate in the Transfer
by delivering written notice (the “Tag Along Offer”) within five (5) Business
Days after the date of delivery of the Tag Along Notice to such Holder (such
date the “Tag Along Deadline”) (each Tag Along Holder so electing, a
“Participating Seller”). Each Tag Along Holder who does not make a Tag Along
Offer prior to the Tag Along Deadline shall be deemed to have waived all of such
holder’s rights to participate in such Sale. Each Tag Along holder will be given
the opportunity to exercise their vested Options prior to or in connection with
the consummation of a Sale pursuant to this Section 4(a) and the Award Stock
issued upon exercise of such vested Options will be Shares for purposes of this
Section 4(a).
(iii)    Number of Shares Sold. Each Participating Seller will have the right to
include in the Sale, on the same terms and conditions (subject to Section
4(c)(i)) with respect to each Share Sold as the Sponsor proposing such Sale, a
number of Shares of each class of Stock to be Sold in such Sale equal to the
product of (x) the number of shares of such class of Stock to be Sold in the
contemplated Sale, times (y) the quotient obtained by dividing the number of
Shares of such class of Stock owned by such Participating Seller by the number
of Shares of such class of Stock owned by such Participating Seller and any
other Persons participating in such Sale (including the proposing Sponsor and
any other Participating Sellers).
(iv)    Rule 144 Eligibility. Notwithstanding anything to the contrary herein,
after the two year anniversary of the Initial Public Offering, upon becoming
eligible to sell all of his or her shares pursuant to Rule 144, a Tag Along
Holder shall no longer be eligible to participate in the Tag Along rights
provided by this Section 4(a).
(b)    “Drag Along” Rights. If the Board approves a Change in Control (an
“Approved Sale”), each Management Stockholder hereby agrees, if and to the
extent requested by the Board, to Sell any or all of such Management
Stockholder’s Shares in such Approved Sale on the terms and conditions approved
by the Board.
(i)    Management Stockholder Actions. Each Management Stockholder will take all
necessary or desirable actions in connection with the consummation of any
Approved Sale (including, if such Approved Sale is structured as a merger or
consolidation, waiving any dissenters rights, appraisal rights or similar rights
in connection with such merger or consolidation).
(ii)    Conditions. The obligations of the Management Stockholders with respect
to an Approved Sale are subject to the satisfaction of the following conditions:
(i) upon the consummation of the Approved Sale, each Management Stockholder will
receive the same form and amount of consideration per share as received by the
Sponsors for the corresponding class of shares of the Company’s capital stock,
or if any Sponsor is given an option as to the form and amount of consideration
to be received in respect of shares of the Company’s capital stock of any class,
all Management Stockholders holding shares of the Company’s capital stock of
such class will be given the same option; and (ii) each holder of vested and
exercisable Options will be given the opportunity to exercise such rights prior
to or in

A-5
        

--------------------------------------------------------------------------------



connection with the consummation of an Approved Sale and the Award Stock issued
upon exercise of such vested Options will be Shares for purposes of this Section
4(b).
(c)    Miscellaneous. The following provisions shall be applied to any proposed
Sale to which Section 4(a) or 4(b) applies:
(i)    Certain Legal Requirements. In the event the consideration to be paid in
exchange for Shares in a proposed Sale pursuant to Section 4(a) or Section 4(b)
includes any securities, and the receipt thereof by a Participating Seller would
require under applicable law (A) the registration or qualification of such
securities or of any Person as a broker or dealer or agent with respect to such
securities where such registration or qualification is not otherwise required
for the Sale or (B) the provision to any Participating Seller of any specified
information regarding such securities or the issuer thereof that is material and
not otherwise required to be provided for the Sale, then such Participating
Seller shall not have the right to Sell Shares in such proposed Sale, and the
Sponsors proposing such Sale (in the case of Section 4(a)) or the Board (in the
case of Section 4(b)), as applicable, shall (x) in the case of a Sale that is
not a Change in Control, have the right, but not the obligation, and (y) in the
case of a Sale that is a Change in Control, have the obligation, to cause to be
paid to such Participating Seller in lieu of the issuance of such securities,
against surrender of the Shares which would have otherwise been Sold by such
Participating Seller to the Prospective Buyer in the proposed Sale, an amount in
cash equal to the Fair Market Value of such securities as of the date such
securities would have been issued in exchange for such Shares.
(ii)    Further Assurances. Each Participating Seller shall take or cause to be
taken all such actions as may be reasonably necessary or reasonably desirable in
order to expeditiously consummate each Sale pursuant to Section 4(a) or Section
4(b) and any related transactions, including executing acknowledging and
delivering consents, assignments, waivers and other documents or instruments;
furnishing information and copies of documents; filing applications, reports,
returns, filings and other documents or instruments with governmental
authorities: and otherwise cooperating with the Sponsor proposing such Sale or
the Board (as applicable) and the Prospective Buyer, provided, however, that
Participating Sellers shall be obligated to become liable in respect of any
representations, warranties, covenants, indemnities or otherwise to the
Prospective Buyer solely to the extent provided in the immediately following
sentence. Without limiting the generality of the foregoing, each Participating
Seller agrees to execute and deliver such agreements as may be reasonably
specified by the Sponsor proposing such Sale or the Board (as applicable) to
which other sellers will also be party, including agreements to (i)(A) make
individual representations, warranties, covenants and other agreements as to the
unencumbered title to its Shares and the power, authority and legal right to
Transfer such Shares, the absence of any adverse claims with respect to such
shares and the non-contravention of other agreements and (B) be liable as to
such representations, warranties, covenants and other agreements, in each ease
to the same extent (but with respect to its own Shares and with respect to its
own representations, warranties, covenants and other agreements) as the other
sellers, and (ii) be liable (whether by purchase price adjustment, indemnity
payments or otherwise) in respect of representations, warranties, covenants and
agreements in respect of the Company and its subsidiaries; provided, however,
that the aggregate amount of liability described in this clause (ii) in
connection with any Sale shall not exceed the lesser of (i) such Participating
Seller’s pro rata portion of any such liability, to be determined in accordance
with such Participating Seller’s portion of the aggregate proceeds to all
sellers

A-6
        

--------------------------------------------------------------------------------



in connection with such Sate and (ii) the proceeds to such Participating Seller
in connection with such Sale.
(iii)    Sale Process. The Sponsor proposing such Sale, in the case of a
proposed Sale pursuant to Section 4(a), or the Board, in the case of a proposed
Sale pursuant to Section 4(b), shall, in its sole discretion, decide whether or
not to pursue, consummate, postpone or abandon any proposed Sale and the terms
and conditions thereof. If any proposed Sale is postponed, abandoned or not
consummated, then the Sponsors or the Board, as applicable, shall comply with
the provisions of this Section 4 with respect to any subsequent proposed Sale.
No Company stockholder nor any Affiliate of any such holder shall have any
liability to any Management Stockholder arising from, relating to or in
connection with the pursuit, consummation, postponement, abandonment or terms
and conditions of any proposed Sale.
(iv)    Expenses. All reasonable costs and expenses incurred for the benefit of
all holders of Stock in connection with any proposed Sale shall be paid by the
Company (to the extent not otherwise paid by the acquiring party), subject to
the following sentence. Any costs incurred by or on behalf of any Participating
Sellers on their own behalf will not be considered costs of the Sale hereunder,
and will be borne by such Participating Seller(s).
(d)    Period. The provisions of Section 4(a) shall expire upon the earlier to
occur of (i) the Initial Public Offering and (ii) a Change in Control. Each of
the other provisions of this Section 4 above shall expire upon a Change in
Control.
2.    Registration Rights.
(a)    Right to Piggyback. Whenever the Company proposes to conduct an
underwritten registration of any of its securities under the Securities Act
(other than (i) in an Initial Public Offering or (ii) in connection with
registration on Form S-4 or Form S-8 or any successor or similar form) and the
registration form to be used may be used for the registration of Registrable
Securities (a “Piggyback Registration”), the Company will give prompt written
notice to all holders of Registrable Securities of its intention to effect such
a registration and, subject to Section 5(b), will include in such registration
all Registrable Securities with respect to which the Company has received
written requests for inclusion therein within 15 days after the delivery of the
Company’s notice.
(b)    Priority on Registrations. In any underwritten registration, if the
managing underwriters advise the Company that in their opinion the number of
Registrable Securities, or the total number of securities of the Company,
requested or proposed to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the marketability
of such offering, the Company will include in such registration the Registrable
Securities, and the other securities of the Company, that in the opinion of the
managing underwriters can be sold without adversely affecting the marketability
of such offering, as follows: (i) first, if the registration is a primary
offering on behalf of the Company, the securities the Company proposes to sell,
(ii) second, any securities of the Company requested to be included in such
registration by holders that have a contractual right to include securities in
such registration prior to the holders of Registrable Securities, (iii) third,
the Registrable Securities and any other securities of the Company requested to
be included in such registration, pro rata among the holders of such Registrable
Securities and other securities on the basis of the number of shares owned by
each such holder.

A-7
        

--------------------------------------------------------------------------------



(c)    Further Assurances. Each holder of Registrable Securities will take all
necessary or desirable action in connection with the consummation of any
Piggyback Registration. including (a) agreeing to sell such Person’s securities
on the basis provided in any underwriting arrangements approved by the Board;
(b) completing and executing all questionnaires, powers of attorney,
indemnities, underwriting agreements and other documents required under the
terms of such underwriting arrangements; and (c) providing in writing such
information and affidavits as requested by the Board in connection with any
registration statement or prospectus relating to such offering.
3.    Legends.
(a)    Restrictive Legend. Each certificate representing Shares shall have the
following legend endorsed conspicuously thereupon:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN TRANSFER
AND OTHER RESTRICTIONS PURSUANT TO THE TOYS “R” US, INC. 2010 INCENTIVE PLAN, AS
AMENDED (THE “PLAN”) INCLUDING THE MANAGEMENT STOCKHOLDERS ADDENDUM ATTACHED
THERETO AND MADE A PART THEREOF. A COPY OF THE PLAN WILL BE FURNISHED WITHOUT
CHARGE BY TOYS “R” US HOLDINGS, INC. TO THE HOLDER HEREOF UPON WRITTEN REQUEST.”
Any Person who acquires Shares which cease to be subject to the terms of the
Plan (including this Addendum) shall have the right to have such legend (or the
applicable portion thereof) removed from certificates representing such Shares.
(b)    Securities Act Legend. Each certificate representing Shares shall have
the following legend endorsed conspicuously thereupon:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ISSUED IN A PRIVATE
PLACEMENT WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE SOLD, ASSIGNED,
PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND SUCH LAWS OR QUALIFICATION FOR AN
EXEMPTION THEREFROM.”
(c)    Stop Transfer Instruction. The Company will instruct any transfer agent
not to register the Transfer of any Management Stockholder’s Shares until the
conditions specified in the foregoing legends and the Plan (including this
Addendum) are satisfied.
(d)    Termination of the Securities Act Legend. The requirement imposed by
Section 6(b) shall cease and terminate as to any particular Management
Stockholder’s Shares (i) when, in the opinion of counsel reasonably acceptable
to the Company, such legend is no longer required in order to assure compliance
by the Company with the Securities Act or (ii) when such Shares have been
effectively registered under the Securities Act or transferred pursuant to Rule
144. Wherever (A) such requirement shall cease and terminate as to any
Management Stockholders Shares or (B) such Shares shall be transferable under
paragraph (k) of Rule 144, the holder thereof shall be entitled to receive from
the Company, without expense, new certificates not bearing the legend set forth
in Section 6(b).

A-8
        

--------------------------------------------------------------------------------



4.    Notices. Notices required or permitted to be made under this Addendum
shall be made in the manner specified in the Plan.
5.    Section 16. The Company shall use its commercially reasonable efforts to
cause any acquisition of Options or Award Stock under the Plan to be exempt
under Rule 16b-3 promulgated trader the Securities Exchange Act of 1934.



A-9
        

--------------------------------------------------------------------------------

 



APPENDIX TO
MANAGEMENT STOCKHOLDERS ADDENDUM
This Appendix includes additional terms and conditions that govern Award Stock
held by a Participant in the event of the Participant’s termination of
employment with the Company or any of its Subsidiaries for any reason.
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Addendum or the Plan.
1.
Definitions. For purposes of this Appendix, the following terms shall have the
following meanings:

“2005 Plan” shall mean the Toys “R” Us, Inc. 2005 Incentive Plan, as amended.
“Termination Date” means the date on which a Participant ceases to be employed
by the Company or any of its Subsidiaries for any reason.
2.
Repurchase of Shares (Call Right). This Section 2 shall apply to all Award Stock
issued or issuable to a Participant in respect of Awards granted under the Plan.

(a)
Repurchase Option. In the event that a Participant is no longer employed by the
Company or any of its Subsidiaries for any reason, all Award Stock issued or
issuable to such Participant (whether as Restricted Stock or upon the exercise
of Options or the settlement of Restricted Stock Units), whether held by such
Participant or one or more transferees of such Participant, will be subject to
repurchase by the Company and the Sponsors (solely at their option), by delivery
of one or more Repurchase Notices (as defined below) within the time period set
forth below, pursuant to the terms and conditions set forth in this Section 2
(the “Repurchase Option”), unless otherwise set forth in the Award Certificate
between the Company and the Participant; provided, that, if determined to be
necessary by the Company in order to avoid an additional compensation expense,
in no event shall the Company (or, if applicable, the Sponsors) be entitled to
deliver any such notice with respect to any shares of Award Stock (including any
shares of Award Stock issued upon the exercise of Options or similar purchase
right) unless and until such shares of Award Stock have been issued, vested (if
applicable) and outstanding for at least six months. The Repurchase Option shall
terminate on the first to occur of a Change in Control or an Initial Public
Offering.

(b)
Termination of Employment. Unless otherwise specified in an Award Certificate,
if a Participant’s employment with the Company or any of its Subsidiaries is
terminated for any reason (including a termination by the Company with or
without Cause, a resignation by the Participant for any reason, or a termination
due to retirement, death or disability), then at any time during the one (1)
year period commencing on the later of (i) the Termination Date and (ii) for
each share of Award Stock acquired upon exercise of an Option, the date on which
such share was acquired upon such exercise (the “Repurchase Period”), the
Company may elect to purchase all or any portion of the Award Stock issued or
issuable to such Participant at a price per share equal to the Fair Market Value
thereof, in each case as determined as of a date determined by the Board that is
the anticipated date of the Repurchase Closing (as defined in Section 2(c)
below).


A-10



--------------------------------------------------------------------------------



(c)
Repurchase Procedures. Pursuant to the Repurchase Option, the Company may elect
to exercise the right to purchase all or any portion of the shares of Award
Stock issued to a Participant by delivering written notice or notices (each, a
“Repurchase Notice”) to the holder or holders of the such Award Stock at any
time and from time to time prior to the expiration of the Repurchase Period;
provided, that such period may be tolled in accordance with Section 2(f) below.
Each Repurchase Notice will specifically identify the shares of Award Stock to
be acquired from such holder(s), the repurchase price of such shares, the
aggregate consideration to be paid for such shares and the time and place for
the closing of the transaction (each, a “Repurchase Closing”). In the event that
the Company elects to purchase a portion of such Award Stock pursuant to the
terms of this Section 2(c), if any shares of such Award Stock are held by
transferees of such Participant, the Company shall purchase the shares elected
to be purchased first from such Participant to the extent of the shares of such
Award Stock then held by such Participant and second purchase any remaining
shares elected to be purchased from such other holder(s) of Award Stock pro rata
according to the number of shares of Award Stock held by such other holder(s) at
the time of delivery of such Repurchase Notice (determined as nearly as
practicable to the nearest share) and the number of shares of each class of
Award Stock to be purchased will be allocated among such other holders pro rata
according to the total number of shares of Award Stock to be purchased from such
persons.

(d)
Sponsor Rights.

(i)
If for any reason the Company does not elect to purchase all of the Award Stock
(issued or issuable to a particular Participant) pursuant to the Repurchase
Option pursuant to one or more Repurchase Notices, the Sponsors will be entitled
to exercise the Repurchase Option, in the manner set forth in this Section 2(d),
for the Award Stock the Company has not elected to purchase (the “Available
Shares”). As soon as practicable after the Company has determined that there
will be Available Shares, the Company shall give written notice (each, an
“Option Notice”) to the Sponsors setting forth the number of Available Shares
and the price for each Available Share as determined pursuant to the provisions
of this Section 2.

(ii)
The Sponsors may elect to purchase any number of Available Shares by delivering
written notice (an “Election Notice”) to the Company and the Participant within
20 days after receipt of the Option Notice from the Company. If the Sponsors
elect to purchase an aggregate number of shares greater than the number of
Available Shares, each class of Available Shares shall be allocated among the
Sponsors based upon the number of shares of Common Stock owned by each Sponsor
on a fully-diluted basis.

(e)
Closing of Repurchase. The closing of the transactions contemplated by this
Section 2 will take place on the date designated in the applicable Repurchase
Notice or Election Notice, as the case may be, which date will not be more than
60 days after the delivery of such notice. The Company and/or the Sponsors, as
the case may be, will pay for the Award Stock to be purchased pursuant to the
Repurchase Option by delivery of a check payable to the holder(s) of Award Stock
or a wire transfer of immediately available funds. In addition, the Company may
pay the repurchase price for such Award Stock by offsetting such amounts against
any bona fide debts owed


A-11
        

--------------------------------------------------------------------------------



by Participant to the Company or any of its Subsidiaries. The Company and/or the
Sponsors as the case may be, will receive customary representations and
warranties from each seller regarding the sale of Award Stock including, but not
limited to, the representation that such seller has good and marketable title to
the Award Stock to be Transferred free and clear of all liens, claims and other
encumbrances, and will be entitled to require all sellers’ signatures be
guaranteed by a national bank or reputable securities broker. In the event that
the Fair Market Value of the Award Stock has increased or decreased from the
date on which it is determined to the date of closing pursuant to this Section
2(e), then the repurchase shall be consummated at such higher or lower price.
(f)
Restrictions on Repurchase. Notwithstanding anything to the contrary contained
in this Agreement, all repurchases of Award Stock by the Company shall be
subject to applicable restrictions contained in the Delaware General Corporation
Law and in the Company’s and its Subsidiaries’ debt and equity financing
agreements. If any such restrictions prohibit the repurchase of Award Stock for
cash and the Sponsors have not elected to acquire all Award Stock which the
Company and the Sponsors have a right to repurchase pursuant to this Section 2,
the Company shall have the right to deliver, as payment of the repurchase price,
a subordinated note or notes payable in up to three equal annual installments
beginning on the first anniversary of the closing of such repurchase and bearing
interest (accruing quarterly) at a rate per annum equal to 7%. Any such notes
issued by the Company shall be subject to any restrictive covenants which the
Company is subject to at the time of repurchase. If any such restrictions
prohibit the repurchase of Award Stock for such subordinated notes and the
Sponsors have not elected to acquire all Award Stock which the Company and the
Sponsors have a right to repurchase pursuant to this Section 2, the time periods
provided in this Section 2 shall be suspended for a period of up to 12 months,
and the Company may make such repurchases as soon as it is permitted to do so
under such restrictions but in no event later than twelve months after the
initial time periods hereunder.

3.
Put Rights. Any put rights that a Participant may have in respect of either (a)
Award Stock issued or issuable to the Participant pursuant to Awards granted
under the Plan or (b) shares of Company Common Stock issued or issuable to the
Participant pursuant equity awards granted under the 2005 Plan, in each case, as
set forth in the applicable award agreement, employment agreement or other
instrument governing the terms of the underlying Award or equity award,
respectively, may only be exercised by the Participant with the prior written
approval of the Committee.

4.
Net Settlement Subject to Committee Approval. Any right that a Participant may
have to cover taxes due upon the vesting of Awards of Restricted Stock or
Restricted Stock Units granted under the Plan through net settlement, as set
forth in the applicable award agreement, employment agreement or other
instrument governing the terms of the underlying Award, may only be exercised by
the Participant with the prior written approval of the Committee.




A-12
        